      Case 2:17-cr-00201-LMA-DMD Document 632 Filed 10/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                       *             CRIMINAL NO. 17-201

 v.                                             *             SECTION: “I”

 JEREMY ESTEVES                                 *
 ROBERT BRUMFIELD III
                                        *       *         *

     GOVERNMENT’S MEMORANDUM IN RESPONSE TO DEFENDANT
 BRUMFIELD’S PROPOSED AMENDMENT TO THE JOINT JURY INSTRUCTIONS

       NOW INTO COURT, comes the United States of America, appearing through the

undersigned Assistant United States Attorneys, and, pursuant to the Court’s October 8, 2019 Order,

Doc. 622, respectfully states that it has no objection to defendant Brumfield’s proposed

amendments to the joint jury instructions, Doc. 615.

                                                       Respectfully submitted,

                                                       PETER G. STRASSER
                                                       UNITED STATES ATTORNEY

                                                       s/ Brittany L. Reed
                                                       BRITTANY L. REED
                                                       Assistant United States Attorney
                                                       Louisiana Bar Roll Number 31299
                                                       Email: Brittany.Reed2@usdoj.gov

                                                       s/ Michael E. McMahon
                                                       MICHAEL E. MCMAHON
                                                       Assistant United States Attorney
                                                       Louisiana Bar Roll Number 10095
                                                       650 Poydras Street, Suite 1600
                                                       New Orleans, Louisiana 70130
                                                       Telephone: (504) 680-3027
                                                       Email: Michael.McMahon@usdoj.gov
      Case 2:17-cr-00201-LMA-DMD Document 632 Filed 10/16/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to counsel for
defendant.

                                                      s/ Brittany L. Reed
                                                      BRITTANY L. REED
                                                      Assistant United States Attorney




                                                 2
